Case 2:20-cv-03797-FMO-JC Document 124 Filed 10/21/20 Page 1 of 2 Page ID #:1854



  1   JASON D. RUSSELL (SBN 169219)
      jason.russell@skadden.com
  2   MATTHEW E. SLOAN (SBN 1651650
      matthew.sloan@skadden.com
  3   RAZA RASHEED (SBN 306722)
      raza.rasheed@skadden.com
  4   SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
      300 South Grand Avenue, Suite 3400
  5   Los Angeles, California 90071-3144
      Telephone: (213) 687-5000
  6   Facsimile: (213) 687-5600
  7   Attorneys for Defendants
      Katerina Bosov,
  8   Alltech Investments Ltd., and
      Goldhawk Investments Ltd.
  9                        UNITED STATES DISTRICT COURT
 10                       CENTRAL DISTRICT OF CALIFORNIA
 11                               WESTERN DIVISION
 12                                         )
      FRANCIS J. RACIOPPI, JR.,             )   CASE NO.: 2:20-CV-03797-FMO-JC
 13                                         )
                  Plaintiff,                )   DEFENDANTS KATERINA
 14                                         )   BOSOV’S, ALLTECH
                  v.                        )   INVESTMENTS LTD.’S, AND
 15                                         )   GOLDHAWK INVESTMENTS
      DMITRY BORISOVICH BOSOV,              )   LTD.’S CORPORATE
 16   et al.,                               )   DISCLOSURE STATEMENT
                                            )   PURSUANT TO FED. R. CIV. P. 7.1
 17               Defendants.               )   AND NOTICE OF INTERESTED
                                            )   PARTIES
 18                                         )
                                            )   Judge: Hon. Fernando M. Olguin
 19                                         )   Complaint Filed: April 24, 2020
                                            )   First Am. Compl. Filed: May 21, 2020
 20                                         )
 21                                         )
                                            )
 22                                         )
                                            )
 23                                         )

 24
 25
 26
 27
 28

                          DEFENDANTS’ CORPORATE DISCLOSURE STATEMENT
Case 2:20-cv-03797-FMO-JC Document 124 Filed 10/21/20 Page 2 of 2 Page ID #:1855



  1        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendants
  2 Alltech Investments Ltd. and Goldhawk Investments Ltd. state that:
  3        1.     Defendant Alltech Investments Ltd.’s parent corporation is Averiko
  4               Holdings Limited, a company organized under the laws of the Republic
  5               of Cyprus;
  6        2.     Defendant Goldhawk Investments Ltd. does not have any parent
  7               corporation, and no publicly traded company owns 10% or more of its
  8               stock.
  9        Pursuant to Civil Local Rule 7.1-1 of the United States District Court for the
 10 Central District of California, the undersigned counsel for Defendants Katerina Bosov,
 11 representative of the Estate of Dmitry Borisovich Bosov, Alltech Investments Ltd.,
 12 and Goldhawk Investments Ltd. (“Defendants”) certifies that the following listed
 13 parties may have a pecuniary interest in the outcome of this case. These representations
 14 are made to enable to the Court to evaluate possible disqualification or recusal.
 15        1.     Averiko Holdings Limited.
 16        In making this disclosure, the Defendants do not waive any jurisdictional
 17 defenses that may be available under the Federal Rules of Civil Procedure or other
 18 statutory or common law defenses that may be available to the Defendants. Defendants
 19 reserve the right to supplement this disclosure should changed facts or circumstances,
 20 or additional information, warrant such supplementation.
 21 DATED: October 21, 2020
 22                             SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
 23
                                      By:         /s/ Jason D. Russell
 24                                                   Jason D. Russell
                                                 Attorneys for Defendants
 25                                               KATERINA BOSOV,
                                             ALLTECH INVESTMENTS LTD., and
 26                                          GOLDHAWK INVESTMENTS LTD.
 27
 28
                                               1
                           DEFENDANTS’ CORPORATE DISCLOSURE STATEMENT
